DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the section “Cross Reference to Related Application” is not up to date. It should be updated in the response to this office action.
Appropriate correction is required.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  the claims recites creping ratio, but show a percentage, which is not the creping ratio as it is known in the art. It should be fabric crepe or fabric crepe %.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for multiply webs having the basis weight and caliper as claimed, does not reasonably provide enablement for single ply webs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification shows that for that type of basis weight  and caliper are only produced for a 2-ply web. The single ply webs/sheets are shown on ¶-[0086]-[0087] and tables 4-9 and the 2-ply webs are shown on ¶-[0100] and tables 10-13. As it can be seen only the 2-ply webs have basis weight and caliper falling within the range of claims 5 and 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 5 and 7 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the on the specification. The specification shows that for that type of basis weight  and caliper are only produced for a 2-ply web. The single ply webs/sheets are shown on ¶-[0086]-[0087] and tables 4-9 and the 2-ply webs are shown on ¶-[0100] and tables 10-13. As it can be seen only the 2-ply webs have basis weight and caliper falling within the range of claims 5 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 3333effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al., (hereafter Harper), US Patent Application Publication No. 2010/0224338 A1 in view of Edwards et al., (hereafter Edwards), US Patent Application Publication No. 2004/0238135 A1
 With regard to claims 1-7, Harper teaches a fabric creped process including all the process steps as claimed; see figure 5 and ¶-[0103]-[0124]. Tables 1 and 2 on column 2 of page 10, show the properties of the webs that falls within the claimed range, i.e., SAT Capacity greater than 500 gsm and greater than 95. g/g see table 1. Also, table 3 shows 2-ply towels having same caliper, basis weight and Sat capacity as claimed, see for example sample 15w13 which is a fabric creped and has Sat capacity of 546 gsm and 9.7 g/g. The only difference in the process is that the samples were run at 30% fabric crepe. However, it would be expected that very little variation in SAT properties if the process is run at lower fabric crepe, since Edwards teaches a Fabric creping process, same as claimed and shows in table 2, that the SAT won’t change much if the process is run at fabric crepe at around 30% and lower. Note that table 2 shows fabric crepe from 6% through 48%1 and shows that the SAT capacity only notably changes when the fabric crepe is greater than 40%, i.e., within 6 to 30% the SAT of the samples stays in a range between around 6.3-6.9 and only increase to around 8 when the fabric crepe is 43%. 
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al., (hereafter Harper), US Patent Application Publication No. 2010/0224338 A1 in view of Edwards et al., (hereafter Edwards), US Patent Application Publication No. 2004/0238135 A1 or Chou et al., (hereafter Chou), US Patent Application Publication No.  2015/ 0129145 A1.
Claims 8 through 20 limit the fabric creping fabric used in the process. Harper does not teach the properties of the creping belt/fabric. However, both, Chou and Edwards, teach a cellulosic sheet which is made using the same process, e.g., belt/fabric creped and using similar creping belt/fabric. They teach an absorbent cellulosic sheet including a plurality of staggered dome regions extending substantially in the machine direction of the sheet and connecting regions forming a network of interconnecting regions of the absorbent sheet; see ¶-[0037]-[0043], 2A-2B and 3 of Chou and ¶-[0011]-[0017], figures 1-5 and 19-20 of Edwards. The references are silent with regard to the indented bars in the domes and the knuckles geometry/properties; however, since the structures fabric or creping fabric/belt is the same or at least very similar, such indented bars and knuckle geometry/properties would be inherent to the references. It has been held that “Where the claimed and prior art apparatus or product is identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.
It seems that the product taught by the references is the same or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art. Note that the number of indented bars and the distance of the dome extending on the machine direction would be also inherent or at the very least adjusting such parameters would have been obvious to one of ordinary skill in the art absent a showing of unexpected results. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making Absorbent Cellulosic Sheets with Dome Regions.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1741                                                                                                                                                                                           
JAF


    
        
            
        
            
    

    
        1 The % were calculated as the fabric crepe ratio -1.